Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                           Desc: Main
                          Document Page 1 of 15


                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF PUERTO RICO

 In re:

 The Financial Oversight and Management Board
 for Puerto Rico,                                              PROMESA
                                                               Title III
              as representative of                             No. 17 BK 3283-LTS
 The Commonwealth of Puerto Rico, et al.                       (Jointly Administered)

                              Debtors.1

 The Financial Oversight and Management Board
 for Puerto Rico,

              as representative of

 The Commonwealth of Puerto Rico, et al.,
                                                               Adv. Proc. No. 18-00149-LTS
              and

 The Official Committee of Unsecured Creditors of
 All Title III Debtors (Other than COFINA),

              Plaintiffs,

 v.

 Puerto Rico Public Buildings Authority,

              Defendant.

                              ANSWER OF INTERVENOR-DEFENDANT
                            LAWFUL CONSTITUTIONAL DEBT COALITION

          1
           The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number
and the last four (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i)
Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283- LTS) (Last Four Digits of Federal Tax
ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK
3284-LTS) (Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation
Authority (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808);
(iv) Employees Retirement System of the Government of the Commonwealth of Puerto Rico (“ERS”)
(Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of Federal Tax ID: 9686); and (v) Puerto Rico
Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780-LTS) (Last Four Digits of Federal
Tax ID: 3747). (Title III case numbers are listed as Bankruptcy Case numbers due to software limitations).
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                                 Desc: Main
                          Document Page 2 of 15


        Intervenor-Defendant the Lawful Constitutional Debt Coalition (the “LCDC”),2 through

its undersigned counsel, by virtue of its Motion to Intervene, hereby responds to and answers the

allegations in the Complaint for Declaratory Relief and Disallowance of Administrative Rent

Claims (the “Complaint”) 3 filed by the Financial Oversight and Management Board (the

“Oversight Board”), as representative of the Commonwealth of Puerto Rico (the

“Commonwealth”), et al. and its related Title III debtors (the “Debtors”), and the Official

Committee of Unsecured Creditors of all Debtors other than COFINA (the “Committee,” together

with the Oversight Board, the “Plaintiffs”) against the Puerto Rico Public Buildings Authority

(“PBA”), and states as follows:

        The LCDC denies the allegation in footnote 2 of the Complaint that the Committee has

standing to bring this action as Plaintiff.

                                    NATURE OF PROCEEDINGS4

        1.        The LCDC admits that PBA is an instrumentality of the Commonwealth created to

issue bonds (the “PBA Bonds”) to finance the acquisition, construction, and/or improvement of

office space and other facilities (collectively, the “PBA Facilities”) used by departments, agencies,

instrumentalities, authorities, public corporations, and municipalities of the Commonwealth (the

“Public Occupants”) for government operations and providing essential services to the public. The

LCDC also admits that more than $4 billion in aggregate principal amount of PBA Bonds remain



        2
             The LCDC consists of the following institutional holders of early vintage Commonwealth
General Obligation (“GO”) bonds and PBA Bonds (as defined below): GoldenTree Asset Management LP
(on behalf of its participating clients), Monarch Alternative Capital LP (on behalf of its participating clients),
Taconic Capital Advisors L.P. (on behalf of funds under management), and Whitebox Advisors LLC (on
behalf of its participating clients).
        3
             Capitalized terms not otherwise defined have the meanings ascribed to them in the Complaint.
        4
           To the extent the Complaint asserts factual allegations in any of its headings, the LCDC denies
those allegations.
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                   Desc: Main
                          Document Page 3 of 15


outstanding. The LCDC lacks the knowledge or information sufficient to form a belief about the

truth of the allegations in the last sentence of Paragraph 1. The LCDC denies the remaining

allegations in Paragraph 1, including footnote 3.

       2.      The LCDC admits that Plaintiffs seek a declaratory judgment and seek the relief

requested in the Complaint, but otherwise denies the allegations in Paragraph 2.

       3.      The LCDC denies the allegations in Paragraph 3, which also contains legal

conclusions to which no answer is required.

                                            PARTIES

       4.      The LCDC admits that the Oversight Board was established in part by PROMESA

and respectfully refers the Court to PROMESA §§ 101(a), 101(d)(1), 201(c)(3), and 201(e) for a

complete and accurate reflection of what PROMESA established and authorized.

       5.      The LCDC admits the allegations in Paragraph 5.

       6.      The LCDC admits the allegations in Paragraph 6.

                                JURISDICTION AND VENUE

       7.      The LCDC admits the allegations in Paragraph 7.

       8.      The LCDC admits that the Oversight Board and Committee objected to the Rent

Motion and respectfully refers the Court to those objections (Dkt. Nos. 2586 and 2587 in Case No.

17-3283), which speak for themselves.         To the extent Paragraph 8 purports to state legal

conclusions, the LCDC states that no response is required.

       9.      The LCDC admits that the Court entered an order resolving the Rent Motion and

respectfully refers the Court to that order (the “Rent Motion Order,” Dkt. No. 2716 in Case No.

17-3283), which speaks for itself. The LCDC otherwise denies the allegations in Paragraph 9.




                                                 2
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                    Desc: Main
                          Document Page 4 of 15


       10.      The LCDC admits that the Court entered the Rent Motion Order and respectfully

refers the Court to the Rent Motion Order, which speaks for itself.

       11.      The LCDC denies the allegations in Paragraph 11. To the extent Paragraph 11

purports to state legal conclusions, the LCDC states that no response is required.

       12.      Paragraph 12 purports to state legal conclusions, to which the LCDC states that no

response is required. To the extent a response is required, the LCDC denies the allegations in

Paragraph 12.

       13.      Paragraph 13 purports to state legal conclusions, to which the LCDC states that no

response is required. To the extent a response is required, the LCDC denies the allegations in

Paragraph 13.

                                         BACKGROUND

I.     Overview of PBA

       14.      The LCDC admits that PBA is an instrumentality of the Commonwealth and that

PBA is governed by a seven-member board. The LCDC lacks the knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 14 and

respectfully refers the Court to 3 L.P.R.A. App. § VII and 22 L.P.R.A. § 904 for a complete and

accurate description of those statutes’ contents.

       15.      The LCDC admits that PBA is authorized to issue PBA Bonds and enter into Leases,

but otherwise denies the allegations in Paragraph 15. The LCDC respectfully refers the Court to

the Enabling Act for a complete and accurate description of PBA’s authorized actions.

II.    The PBA Bonds

       16.      The LCDC admits that PBA has issued multiple series of PBA Bonds pursuant to

bond resolutions and respectfully refers the Court to the Bond Resolutions, 22 L.P.R.A. § 916, and



                                                    3
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                      Desc: Main
                          Document Page 5 of 15


Act No. 17-1968, each as amended, for a complete and accurate description of their contents. The

LCDC denies any remaining allegations in Paragraph 16, including footnote 5.

       17.     The LCDC lacks the knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 17.

       18.     The LCDC denies the allegations in Paragraph 18 and respectfully refers the Court

to the Enabling Act and Bond Resolutions for a complete and accurate representation of their

contents. To the extent that Paragraph 18 purports to state a legal conclusion, the LCDC states

that no response is required.

       19.     The LCDC lacks the knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 19, except admits that certain rental payments must be

deposited in certain accounts held in trust for the bondholders, and that the deposits or securities

in such accounts are collateral for certain PBA Bonds. The LCDC respectfully refers the Court to

the Bond Resolutions for a complete and accurate understanding.

III.   The Leases

       20.     The LCDC lacks the knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 20.

       21.     The LCDC admits that the lessees under some of the Leases are not Debtors, that

non-Debtor instrumentalities or public corporations of the Commonwealth are distinguishable

from departments or agencies of the Commonwealth, and that claims may not be asserted against

non-debtors in the Title III cases, and respectfully refers the Court to 11 U.S.C. § 365(d)(3) for a

complete and accurate understanding of the statute.         The LCDC lacks the knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph 21,

and to the extent they purport to state a legal conclusion, no response is required.



                                                 4
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                       Desc: Main
                          Document Page 6 of 15


       22.        The LCDC admits that some of the Leases are structured as subleases but denies

the allegation in Paragraph 22 that the Subleases exist for no other reason than to provide a source

of payment for debt service on PBA Bonds that finance facilities and/or improvements to facilities

already owned by the Commonwealth. The LCDC lacks the knowledge or information sufficient

to form a belief about the truth of the remaining allegations in Paragraph 22, and respectfully refers

the Court to each of the Leases for a complete and accurate description of their contents.

       23.        The LCDC admits that a DOE Series R Lease and a DOE Series T Lease are

attached to the Complaint as Exhibits A and B, respectively. The LCDC lacks the knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph 23

and respectfully refers the Court to Exhibits A and B for a complete and accurate understanding

of the Leases’ contents.

IV.    Debt Service Disguised as “Rent” Payments

       24.        The LCDC denies the allegations in Paragraph 24, except for the last sentence,

which the LCDC lacks the knowledge or information sufficient to form a belief as to the truth of

the allegation.

       25.        The LCDC denies the last sentence in Paragraph 25.          The LCDC lacks the

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 25 and respectfully refers the Court to each of the cited Leases for a complete and

accurate understanding of their contents.

       26.        The LCDC admits that the Treasury Department Lease is attached to the Complaint

as Exhibit D and that the language from the Treasury Department Lease quoted in Paragraph 26 is

accurate. The LCDC lacks the knowledge or information sufficient to form a belief about the truth




                                                  5
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                     Desc: Main
                          Document Page 7 of 15


of the remaining allegations in Paragraph 26 and respectfully refers the Court to Exhibit D of the

Complaint for a complete and accurate description of the Treasury Department Lease.

       27.     The LCDC lacks the knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 27 and respectfully refers the Court to each Lease for a

complete and accurate representation of its contents.

       28.     The LCDC lacks the knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 28 and respectfully refers the Court to each Lease and the

Bond Resolutions for a complete and accurate representation of their contents.

       29.     The LCDC lacks the knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 29 and respectfully refers the Court to each Lease for a

complete and accurate representation of its contents. The LCDC also notes that the last sentence

in Paragraph 29 calls for a legal conclusion to which no response is required.

       30.     The LCDC admits that the language quoted in Paragraph 30 accurately quotes from

the DOE Series R and Treasury Department Leases attached to the Complaint and respectfully

refers the Court to those Leases for a complete and accurate representation of their contents.

       31.     The LCDC admits that the language quoted in Paragraph 31 accurately quotes from

the Treasury Department Lease and refers the Court to the Treasury Department Lease for a

complete and accurate representation of its contents. The LCDC denies that any pass-through of

expenses is evidence that each of the Leases is not a “true lease” and denies the last sentence of

Paragraph 31. The LCDC otherwise lacks the knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph 31.

       32.     The LCDC denies the first sentence of Paragraph 32. The LCDC admits that the

language quoted from the DOE Series R Lease in Paragraph 32 is accurate and respectfully refers



                                                 6
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                      Desc: Main
                          Document Page 8 of 15


the Court to that Lease for a complete and accurate representation of its contents. The LCDC lacks

the knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 32.

V.      Ownership and Occupation of “Leased” Properties

        33.     The LCDC lacks the knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 33 and respectfully refers the Court to each of the Leases for

a complete and accurate representation of its contents.

        34.     The LCDC lacks the knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 34 and respectfully refers the Court to each of the Leases for

a complete and accurate representation of its contents.

        35.     The LCDC denies the allegations in Paragraph 35.

                                    FIRST CAUSE OF ACTION

                                    28 U.S.C. § 2201(a)
                             Bankruptcy Code Section 365(d)(3)
          (Declaration That Leases Are Not Subject to Section 365(d)(3) Treatment)

        36.     The LCDC’s answers to Paragraphs 1-35 of its Answer are hereby incorporated by

reference as if fully set forth herein.

        37.     The LCDC admits that 11 U.S.C. § 365(d)(3) is made applicable to this case

through PROMESA section 301(a) and that the language quoting 11 U.S.C. § 365(d)(3) is accurate,

and respectfully refers the Court to 11 U.S.C. § 365(d)(3) for a complete and accurate description

of that statute. Paragraph 37 purports to state a legal conclusion to which no response is required.

However, to the extent a response is required, the LCDC denies the allegations in Paragraph 37.

        38.     The LCDC admits that the language in Paragraph 38 quoting H.R. Rep. No. 100-

1011 (1988) is accurate but otherwise denies the allegations in Paragraph 38.



                                                 7
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                    Desc: Main
                          Document Page 9 of 15


        39.     The LCDC denies the allegations in Paragraph 39.

        40.     The LCDC denies the allegations in Paragraph 40.

        41.     The LCDC denies the allegations in Paragraph 41.

        42.     The LCDC denies the allegations in Paragraph 42.

        43.     The LCDC denies the allegations in Paragraph 43.

        44.     The LCDC denies the allegations in Paragraph 44.

                                  SECOND CAUSE OF ACTION

                                     28 U.S.C. § 2201(a)
                         Bankruptcy Code Sections 503(b) and 507(a)(2)
              (Declaration That PBA Does Not Have Administrative Claim Against
                Debtors Under Leases and That Any Such Claim is Disallowed)

        45.     The LCDC’s answers to Paragraphs 1-44 of its Answer are hereby incorporated by

reference as if fully set forth herein.

        46.     The LCDC admits that 11 U.S.C. §§ 503(b)(1) and 507(a)(2) are made applicable

to this case by Section 301(a) of PROMESA and that the language quoted from § 503(b)(1) in

Paragraph 46 is accurate, and respectfully refers the Court to 11 U.S.C. §§ 503(b)(1) and 507(a)(2)

for a complete and accurate description of those statutes.

        47.     The LCDC denies the allegations in Paragraph 47.

        48.     The LCDC denies the allegations in Paragraph 48.

                                   THIRD CAUSE OF ACTION

                                 28 U.S.C. § 2201(a)
                  Bankruptcy Code Sections 365(d)(3), 502, and 503(b)
  (Declaration That Non-Debtor Leases Are Not Subject to Section 365(d)(3) Treatment,
     Do Not Give Rise to Administrative Claim, and Any Such Claim is Disallowed)

        49.     The LCDC’s answers to Paragraphs 1-48 of its Answer are hereby incorporated by

reference as if fully set forth herein.



                                                 8
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                      Desc: Main
                         Document Page 10 of 15


       50.     Paragraph 50 purports to state a legal conclusion to which no response is required.

However, to the extent a response is required, the LCDC denies the allegations in Paragraph 50.

       51.     Paragraph 51 purports to state a legal conclusion to which no response is required.

However, to the extent a response is required, the LCDC denies the allegations in Paragraph 51.

       52.     The LCDC lacks the knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 52.

       53.     The LCDC denies the allegations in Paragraph 53.

                                     PRAYER FOR RELIEF

       The LCDC denies that Plaintiffs are entitled to any Relief sought in this adversary

proceeding or as set forth in the “Prayer for Relief.”

                                      GENERAL DENIAL

       Except as otherwise previously admitted in Paragraphs 1-53, the LCDC denies each and

every allegation contained in Paragraphs 1-53, including, without limitation, the headings,

subheadings, footnotes, and prayers for relief. The LCDC expressly reserves the right to amend

and/or supplement its Answer.

                                  AFFIRMATIVE DEFENSES

       Without assuming any burden of proof that it would not otherwise bear under applicable

law, and without limitations as to any and all other affirmative and additional defenses that it has,

including those that may subsequently arise in this action, the LCDC asserts the following

affirmative defenses to Plaintiffs’ claims:

                                    First Affirmative Defense

       The Complaint, and each and every claim and cause of action stated therein, fails to state

a claim upon which relief can be granted.



                                                  9
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                      Desc: Main
                         Document Page 11 of 15


                                   Second Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, by the doctrines of estoppel, waiver,

acquiescence, unclean hands, and/or other equitable defenses.

                                   Third Affirmative Defense

        Plaintiffs have an adequate remedy at law, and no basis exists for any equitable relief.

                                   Fourth Affirmative Defense

        The Official Committee of Unsecured Creditors of all Debtors other than COFINA does

not have standing to bring this action.

                                    Fifth Affirmative Defense

        The doctrine of laches bars claims by the Commonwealth because the Commonwealth

unreasonably delayed in claiming that the Leases were not true leases or were otherwise

illegitimate.

                                    Sixth Affirmative Defense

        Plaintiffs’ claims are barred because they are contrary to public policy. Any alternative

characterization of the Leases would undermine investor confidence, unnecessarily call into

question the integrity of the rent-backed securitization model, and seriously jeopardize the ability

of the Commonwealth to raise needed capital quickly and inexpensively.

                                  Seventh Affirmative Defense

        Plaintiffs’ claims are barred by the doctrine of unjust enrichment. The Commonwealth

benefited from the infrastructure built through the financing obtained through the Leases and PBA

Bonds and continues to benefit through the use of the rented premises. Plaintiffs would be unjustly

enriched if they were permitted to confiscate the pledged rental payments from PBA and the LCDC

after having enjoyed those benefits.



                                                 10
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                        Desc: Main
                         Document Page 12 of 15


                                    Eighth Affirmative Defense

       This Court does not have subject matter jurisdiction over this matter. The LCDC asserts

that this Title III Court does not have jurisdiction to change the characterization of Leases between

PBA and entities other than the Title III Debtors.

                                    Ninth Affirmative Defense

       Plaintiffs’ claims are inconsistent with, contrary to, and barred by PROMESA—including,

but not limited to, sections 201(b)(1)(M) and (N) and section 407. Specifically, the claims do not

respect the lawful priorities or lawful liens in the constitution, other laws, and agreements of Puerto

Rico in effect at the time of PROMESA’s enactment, and the relief requested amounts to an

improper transfer of property from the PBA, an instrumentality of the Commonwealth, to the

Commonwealth.

                                    Tenth Affirmative Defense

       Plaintiffs’ claims are contrary to, and barred by, the Contracts Clauses of the United States

and Puerto Rico Constitutions, Art. I, Sec. 10 and Art. II, Sec. 7, respectively, which prohibit the

Commonwealth from impairing the contracts entered into by PBA.

                                  RESERVATION OF RIGHTS

       The LCDC currently does not have sufficient knowledge or information upon which to

form a belief as to whether it may have additional and yet unstated affirmative defenses available

to it. The LCDC, therefore, reserves the right to assert all other defenses that may be pertinent to

the Complaint and to assert counterclaims and other claims once the precise nature of the Plaintiffs’

claims are ascertained through discovery and investigation.

       WHEREFORE, The LCDC denies that Plaintiffs are entitled to any relief and respectfully

request that the Court:



                                                  11
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                Desc: Main
                         Document Page 13 of 15


            (a) enter judgment dismissing the Complaint with prejudice;

            (b) grant the LCDC costs and expenses, including the reasonable attorneys’ fees it
                incurred in this action; and

            (c) grant the LCDC such additional relief as the Court deems just and proper.




                       [Remainder of Page Intentionally Left Blank]




                                            12
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48               Desc: Main
                         Document Page 14 of 15


 DATED:       March 19, 2019
 Respectfully submitted,

 REICHARD & ESCALERA                         QUINN   EMANUEL            URQUHART       &
                                             SULLIVAN, LLP
 By :   /s/ Rafael Escalera
        Rafael Escalera                      Susheel Kirpalani (pro hac vice)
        USDC No. 122609                      susheelkirpalani@quinnemanuel.com
        escalera@reichardescalera.com
                                             K. John Shaffer (pro hac vice)
        Sylvia M. Arizmendi                  johnshaffer@quinnemanuel.com
        USDC-PR 210714
        arizmendis@reichardescalera.com      Daniel Salinas
                                             USDC-PR 224006
        Carlos R. Rivera-Ortiz               danielsalinas@quinnemanuel.com
        USDC-PR 303409
        riverac@reichardescalera.com         Matthew Scheck (pro hac vice)
                                             matthewscheck@quinnemanuel.com
        Gustavo A. Pabón-Rico
        USDC-PR 231207                       Eric Kay (pro hac vice)
        pabong@reichardescalera.com          erickay@quinnemanuel.com
        255 Ponce de León Avenue
                                             Darren M. Goldman (pro hac vice)
        MCS Plaza, 10th Floor
                                             darrengoldman@quinnemanuel.com
        San Juan, Puerto Rico 00917-1913
                                             Zachary Russell (pro hac vice)
                                             zacharyrussell@quinnemanuel.com

                                             51 Madison Avenue, 22nd Floor
                                             New York, New York 10010-1603



                   Co-Counsel for the Lawful Constitutional Debt Coalition




                                             13
Case:18-00149-LTS Doc#:60 Filed:03/19/19 Entered:03/19/19 21:02:48                       Desc: Main
                         Document Page 15 of 15


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this same date, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to counsel for
the parties of record.

                                     /s/Carlos R. Rivera-Ortiz
                                         USDC-PR 303409
